244 Ga. 124 (1979)
259 S.E.2d 133
BRAND
v.
BRAND.
34926.
Supreme Court of Georgia.
Argued May 15, 1979.
Decided September 6, 1979.
William A. Wehunt, for appellant.
Ballard, Ozburn & Stephenson, Samuel D. Ozburn, for appellee.
HILL, Justice.
A rule nisi may be used by the trial court to give notice of a permanent child custody hearing notwithstanding the practice that a rule nisi is more often used to give notice of preliminary, temporary or other interlocutory hearings. See Herring v. Standard Guaranty Ins. Co., 238 Ga. 261, 262 (232 SE2d 544) (1977). After the time for filing defense pleadings expires, *125 it is not error for such hearing to be set by rule nisi less than 30 days hence, as the time for trial is set by Code Ann. § 81A-140 (a), not Code Ann. § 81A-156 (c) as contended by appellant's counsel.
The trial judge found that it was in the best interests of the children that custody be awarded to the father. There is evidence to support that award. Gazaway v. Brackett, 241 Ga. 127, 128 (244 SE2d 238) (1978); Anderson v. Anderson, 240 Ga. 795 (242 SE2d 593) (1978).
Judgment affirmed. All the Justices concur.